                            1N TIIE UNITED STATES DISTRICT COURT
                            1

                         FORTIIE EASTERN DISTRICT OF NORTII CAROLJNA
                                      WESTERN DMSION
                                        No. S:20-CV-336-D


    / SHANE PAGE, et al.,                          )
                                                   )
                                Plaintiffs,        )
                                                   )                 ORDER
                    v.                             )
                                                   )
     CORVIAS GROUP, LLC, et al., ,                 )
                                                   )
                                Defendants.        )


            On August 31, 2020, Staff Sergeant Shane Page and Brittany Page (''the Pages"), Specialist

     Spenser Ganske and Emily Ganske (''the Ganskes"), Sergeant First Class Christopher Wilkes and
                                  ;
     Ashley Wilkes (''the Wilkeses"),' and Corporal Timothy Murphy and Katelyn Murphy (''the

     Murphys") (collectively, ''plaintiffs") filed an amended class action complaint against Corvias

     Group, LLC ("Corvias"), Bragg Communities, LLC ("Bragg Communities"), Corvias Management-

     Army, LLC ("Corvias Managein;ent"), Bragg-Picerne ~artners, LLC ("Bragg-Picerne"), Corvias

     Military Living, LLC ("Corvi~ ML"), and Corvias Construction, LLC ("Corvias Construction'')

     (collectively, "defendants") [D.E. 30].1 . Plaintiffs allege claims under North Carolina law for (1)
                                                       1

     br~ach of contract, (2}breach of implied covenant of good faith and fair dealing, (3) negligence, (4)

     temporary recurrent private nuisance, (S) violations of the North Carolina Residential Rental

-    Agreements Act, N.C. Gen. Stat. §§ 42-38 et seq. ("RRAA"), and (6) violations of the North

     Carolina Unfair and Deceptive Trade Practices Act, N.C. Gen. Stat. §§ 75-1.1 et~ ("UDTPA").

     See id. ff 224-79, 286--90. Plaintiffs also allege violations of the Residential,Lead'.'"Based Paint

            1
             On September 1, 2020, plaintiffs voluntarily dismissed their claims against John Picerne
     and Heather Fuller [D.E. 31]. The clerk·shall amend the caption.


                Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 1 of 23
Hazard Reduction Act of 1992, 42 U.S.C. §§ 4851 et           ~   ("RLPHRA"). See id.     ft 280-85.
Plaintiffs seek damages, declaratory relief, and injunctive relief. See id. at 89--92.

       As explained below, the court grants in part and denies in part defendants' motion to dismiss,
                                             ....
denies defendants' motion to strike, grants plaintiffs' motion for judicial notice, and grants

plaintiffs' motion to supplement the record.

                                                    I.

       Plaintiffs are military personnel and their families living in defendants' privatized military

housing. Plaintiffs' allegations concern. the quality and maintenance of their leased housing. See

Am. Comp!. [D.E. 30] ft 4-12. Specifically, the Pages moved into 274 Spear Drive, Fort Bragg,

North Carolina, in August 2016. In May 2020, the Pages relocated to 69 Baltic Circle, Fort Bragg,

North Carolina, due to problems in the Spear Drive home. See id. ft 109, 126; [D.E. 34-2] 3. The

Ganskes have resided at 246 Castle Drive, Fort Bragg, North Carolina, since September 2018.
                                                         .                                 .
See Am. Comp!. ,r 129. The Wilkeses moved into 112Hirsch Circle, Fort Bragg, North Carolina,

in March 2017. In July 2020, they moved to 39 Viking Court,'Fort Bragg, North Carolina, because

of unabated problems at the Hirsch Circle residence. See id. ft 143-56. The Murphys lived at 21

Galaxy Street, Fort Bragg, North Carolina, from February 2019 to October 2019, when they moved

off base due to problems with the Galaxy Street home. See id. ft 160, 188.

       Defendants are corporate entities responsible for building, providing, and maintaining

privatized military housing at Fort Bragg under a SO-year lease with the United States (the "Ground

Lease"). See id. ft 13-18, 44. Specifically, Corvias is a Delaware limited liability company with

its principal place of business in Rhode Island that provides privatized military housing and related

services. See id.   ,r 13.   Corvias also is the parent company of Bragg-Piceme and Corvias ML.

See id. Bragg Communities is a Delaware limited liability company with its principal place of

                                                    2

           Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 2 of 23
business in Fort Bragg, North Carolina See id. ,r 14. Bragg-Picerne and the U.S. Department ofthe

Army are two of its three members, and Bragg-Piceme is Bragg Communities' managing member.

See id. ,r 14 & nn.17, 16. At all relevant times, Bragg Communities provided housing, property

management, and other services for s~ce members and their families residing in Fort Bragg's

privatized.military housing. See id. The parties'. lease agreements, known as Residential Occupancy

Agreements ("ROAs"), list Bragg Communities as the property "Owner." See id. ,r 14.

       Corvias Management is a Delaware limited liability company with its principal place of

business 4t Fort Bragg, North Carolina See id. ,r 1S. At all relevant times, Corvias Management

provided housing and other servi,ces for service members and their families residing in Fort Bragg's

privatized military housing. See id. The parties' ROAs list Corvias Management as the "Property

Manager." See id. Bragg-Picerne is a Delaware limited liability company with its principal place

of business in Rhode Island. See id. ,r 16. Bragg-Picerne is a wholly owned subsidiary ofCorvias

ML and at all relevant times provided housing and other services for service members and their
             I



families residing in privatized military housing at Fort Bragg. See id. Corvias ML, formerly known

as Picerne Military Housing, LLC, is a Rhode Island limited liability company with its principal
                                                                                 '
place of business in Rhode Island. See id. ,r 17. At all relevant times, Corvias ML helped develop,

construct, manage, and provide other relevant services regarding privatized military housing at Fort

Bragg. See id. Corvias ML's parent company, Corvias, is the company's sole member. See id.

Corvias Construction is a Delaware limited liability company with its principal place of business in

Rhode Island. See id. ,r 18. At all relevant times, Corvias Construction provided housing and other

services for service members and their families residing in privatized military housing at Fort Bragg.



       To procure housing from the defendants, each plaintiff entered into an ROA. In exchange

                                                  3

           Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 3 of 23
for the service members' basic allowance for housing ("BAH''), defendants agreed to provide quality

housing. See id. ff 1, 87-89. The ROAs listed plaintiffs as the "Resident[s]" and Bragg
                                                               I   ,


Communities as the "Owner." See, e.g., [D.E. 34-2] 3. The ROAs also listed Corvias Management

as the property manager responsible for managing "[t]he Home and all matter~ relating to this

[ROA]." Id. The ROAs also contained choice-of-law and lead-based painthaz.ard disclosures. The

ROAs' choice-of-law provision states:

        This Agreement will be governed by the laws of the State in which the Home is
      · located (the "Applicable State Law'') to the maximum extent that the Applicable
        State Law applies to leased premises and the courts of such State have jurisdiction
        over the Home, as well as any applicable Federal laws, any applicable military rules,
        regulations and/or guidelines, and the [Owner's Resident Responsibility Guide], all
        of which are hereby incorporated by reference.

Id. at 26, 34, 45, 65 (emphasis omitted).

       The ROAs' lead-based paint haz.ard disclosure states that the resident has received a copy of

a booklet regarding lead-based paint haz.ards if the residence was built before 1978, and disclosures

related to these hazards. See, e.g.. id. at 7. Although defendants had detailed knowledge ofthe lead-

based paint hazards in housing at Fort Bragg, see Am. Compl. ff 67-86, the ROAs failed to disclose

lead-based paintcontamjnationateachoftheplaintiffs' homes. See,~ [D.E. 34-2] 21-22, 40-41,

61--62, 83-84.

       Defendants marketed ''high-quality housing'' to service members and their families, including

plaintiffs. Am. Compl. ,r 3. However, plaintiffs experienced numerous probl~ with the residences

they leased from defendants. As for the Pages' residence, defendants failed to disclose problems,

such as ineffective moisture and air barriers before the Pages moved into their residence. See id. ,r

109. After moving into the residence, the Pages encountered numerous problems including water

damage, insect infestations, structural damage, wood rot, mold, a defective HVAC system., and lead-


                                                 4

           Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 4 of 23
      based paint contamination. See id. ff 109--28. Although the Pages made numerous repair requests,

      defendants failed to abate these_ problems. See id. Eventually, defendants relocated the Pages,

      classifying the move as J''rank eligibility move," rather than one caused by the home's maintenance

      problems, despite telling the Pages they did not qualify for a rank eligibility move. Id. ,r 126.

                 Defendants also failed to disclose problems to the Ganskes before they moved into their

      residence. See id. ,r 130. Nonetheless,~ moving into the residence, the Ganskes discovered pre-
                                                       .
      existing rodent infestations, mold, water damage, structural problems, and nonfunctioning electrical

      outlets. See id. ff 130-31. Although the Gan$kes contacted defendants a~out making appropriate

      repairs, defendants failed to do so. See id. ff 129-42. One repair worker told Mrs. Ganske that his

      employer would fire him if he told residents that mold was present in their homes. See id. ,r 138.
             I                                                                        .
                 The story is much the saµi~ for the Wilkeses. Before moving into their residence, defendants

     • disclosed,____. no problems. Nonetheless, after moving into their residence, the Wilkeses soon

      encountered problems with mold, wood rot, the structure, lead-based paint, and ~verall disrepair. ·
                                                  •.



      See id. ff 144-56. For instance, the roofwas s~ unsound that a repair worker fell through the roof,

      causing the interior ceiling to collapse and nearly land on members of the family. See id. ,r 152.

      Although the Wilkeses submitted 33 repair requests, defendants failed to properly abate these
                                                                     '   I

      problems. See id. ff 144-56. Eventually, defendants relocated the Wilkeses. See id. ,r 156. After
I.
      moving into their new residence at 39 Viking Court, Fort Bragg, North Carolina, the Wilkeses

      discovered numerous problems with that residence, including water damage and potential lead-based
                                                                                                                J

      paint contamination. See id. ff 156-57.

             As for the Murphys, defendants also failed to disclose problems with their residence before

      the Murphys moved into their residence. After moving into their residence, the Murphys dis~vered

      problems with water damage, wood rot, the structure, mold, the HVAC system, other appliances, and

                                                           5

                    Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 5 of 23
                                                                             ,-
overall disrepair. See id. ,r,r 1S8-9S. Additionally, the residence'had serious problems with carbon

monoxide contamjnation, which defendants attempted to deny and cover up. See id. ,r,r 181-87. The

Murphys also discovered lead-based paint and lead pipes in their residence. See id.           ,r 161.   In

response, defendants' representatives told the Murphys not to drink the water or let their children

eat the paint chips. See id. As with the other plaintiffs, the Murphys made repair requests to

defendants, but defendants failed to fix the problems. See id. ,r,r 1S8-9S. Defendants also repeatedly

deleted certam of the Murphys' repair requests or sent unqualified personnel to complete repair

work. See id. ,r,r 16S, 172, 183-84, 19S. Due to the mold and other problems with the residence,

the Murphys decided to move offbase. See id. ,r 188. The Murphys incurred :financial liabilities due

to the move. See id. ,r,r 188-90. Additionally, the various problems with the residence adversely

affected the Murphys' health, and these problems persist. See id. ,r,r 191-94.

                                                   II.

        A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

See Ashcroftv. Iqbal, S56 U.S. 662, 677-80 (2009); BellAtl. Cotp. v. Twombly, SSO U.S. S44, S54-

63 (2007); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd, S66 U.S. 30 _

(2012); Giarratano v. Johnson, S21 F.3d 298,302 (4th Cir. 2008). To withstmid a Rule 12(b)(6)

motion, a pleading "rn.ust contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face." Iqbal, S56 U.S. at 678 (quotation omitted); see Twombly. SSO U.S. at

S70; Giarratano, S21 F.3d at 302. In considering the motion, the court must construe the facts and

reasonable inferences "in the light most favorable to [the nonmoving party]." Massey v. Ojaniit, 759

F.3d 343, 3S2 (4th Cir. 2014) (quotation omitted); see Clatterbuck v. Cicy of Charlottesville, 708

F.3d549, S57 (4th Cir. 2013), abrogatedonothergroundsbyReed v. Town of Gilbert, S76U.S.1SS

(201 S). A court need not accept as true a complaint's legal conclusions, ''unwarranted inferences,

                                                    6

           Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 6 of 23
unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal,

556 U.S. at 678-79. Rather, a party's factual allegations must ''nudge[] [its] claims," Twombly, 550

U.S. at 570, beyond the realm of ''mere possibility'' into ''plausibility." Iqbal, 556 U.S. at 678-79.

       When evaluating a motion to dismiss;a. court considers the pleadings and any materials

"attached or incorporated into the complaint." E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

·637F.3d435,448 (4th Cir. 2011); see Fed. R. Civ. P. lO(c); Goinesv. ValleyCmty. Servs. Bd., 822

F.3d 159, 166(4tp.Cir. 2016); Thompsonv. Greene,427F.3d263,268(4thCir.2005). A·courtmay

also consider a document submitted by a moving party if it is "hltegral to the complaint and there       \

is no dispute about the document's authenticity'' without converting the motion into one for summary

judgment. Goines, 822 F.3d at 166. Additionally, a court may take judicial notice ofpublic records:

See, e.g.• Fed. R. Evid. 201; Tellabs, Inc. v. Mak:or Issues & Rts., Ltd., 55•1 U.S. 308,322 (2007);

Philips v. Pitt Cnty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

       This court has subject-matter jurisdiction based on diversity. See 28 U.S.C. § 1332. Thus,

the court applies state substantive law and federal pr~cedural rules. See Erie R.R. v. Tompkins, 304

U~S. 64, 78--80 (1938); Dixon v. Edwards, 290 F.3d 699, 710 (4th Cir. 2002).

       ·Jnresolvingthe dispute, this court applies North Carolina substantive law.2 Accordingly, this

court must predict how the Supreme Court of North Carolina would rule on any· disputed state law

issues. See Twin City Fire Ins. Co. v. Ben¥D-old-Sunbelt Beverage Co. of S.C., 433 F.3d 365, 369
                                    .                         . I
(4th Cir. 2005). In doing so, the court must look first.to opinions of the Supreme Court ofNorth

Carolina. See id.; Parkway 1046, LLC v. U.S. Home Cor.p., 961 F.3d 301, 306_ (4th.Cir. 2020);


       2
         The parties' ROAs contain a choice-of-law provision specifying that the substantive law
where the residence is located applies. See,~ [D.E. 34-2] 26, 34, 45, 65. Because the residences
are located at Fort Bragg, North Carolina, this court applies North Carolina substantive law to
resolve this dispute.

                                                  7

           Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 7 of 23
Stahle v. CTS Corp., 817 F.3d 96, 100 (4th Cir. 2016). Ifthere are no governing opinions from the

Supreme Court of North Carolina, this court may consider the opinions ofthe North Carolina Court

of Appeals, treatises, and ''the practices of other states." Twin Cizy Fire Ins. Co., 433 F.3d at 369

(quotation omitted).3 In predicting how .,the highest court ofa state would address an issue, this court

must ''follow the decision of an intermediate state appellate court unless there is persuasive data that

the highest court would decide differently." Toloczk:o, 728 F.3d at 398 (quotation omitted); see

Hicks v. Feiock, 485 U.S. 624, 630 & n.3 (1988). Moreover, in predicting how the highest court of

a state would address an issue, this court "should not create or expand a [s]tate's public policy."

Time Warner Ent.-Advance/NewhouseP'sbip v. Carteret-CravenElec. Membership Corp., 506 F.3d

304, 314 (4th Cir. 2007) (alteration and quotation omitted); see Day & Zimmennann Inc. v.

Challoner,423 U.S. 3,4 (1975) (percuriam); Wadev. DanekMed.,Inc., 182F.3d281, 286 (4th Cir.

1999).

         This action also requires the court to address class allegations. A plaintiff seeking class

certification under Federal Rule of Civil Procedure 23 must first satisfy Rule 23(a)'s prerequisites.

Under Rule 23(a), class certification is appropriate if:

         (1) the class is so numerous that joinder of all members is impracticable; (2) there are
         questions of law or fact common to the class; (3) the claims or defenses of the
         representative parties are typical of the claims or defenses of the class; and (4) the
         representative parties will fairly and adequately protect the interests of the class.
               ,
Fed. R. Civ. P. 23(a). If a plaintiff has satisfied the Rule 23(a) prerequisites, the plaintiff then also

must show that "class certification is proper under one ofthe subdivisions ofRule 23(b)." McLaurin

v. PrestageFoods,Inc.,271 F.R.D. 465,475 (E.D.N.C. 2010); seeAmchemProds.,Inc. v. Windsor,



         3
         North Carolina has no mechanism for certifying questions of state law to the Supreme
Court ofNorth Carolina. See Town ofNags Head v. Toloczk:o, 728 F.3d 391, 398 (4th Cir. 2013).

                                                    8

             Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 8 of 23
     521 U.S. 591, 614 (1997). The party seeking class certification bears the burden of proof. See

     Lienhart v. Dtyvit Sys., Inc., 255 F.3d 138, 146 (4th Cir. 2001); McLaurin. 271 F.R.D. at 475.

             A motion to dismiss a complaint's clas~ allegations should be granted when it is clear from

     the face of the complaint that the plaintiff cannot meet Rule 23 's requirements for certification

     because the plaintiff has failed to allege facts sufficient for a class. See Bigelow v. Syneos Health,

     LLC, No. 5:20-CV-28-D, 2020 WL 5078770, at *4 (E.D.N.C. Aug. 27, 2020) (unpublished);

     Williams v. Potomac Fam. Dining Gtp. Opera.ting Co., No. GJH-19-1780, 2019 WL 5309628, at *5

     (D. Md. Oct. 21, 2019) (unpublished). Generally, however, courts do not dismiss class allegations

     at the pleadings stage but instead allow for pre-certification discovery before making a certification

     decision under F~eral Rule of Civil Procedure 23(c)(l). See Mills v. Foremost Ins. Co., 511 F.3d

     1300, 1309 (11th Cir. 2008); Goodman v. Schlesinger, 584 F.2d 1325, 1332 (4th Cir. 1978).

                                                       ill.

            Defendants move to dismiss plaintiffs' amended complaint for failure to state a claim upon

     which relief can be granted because: (1) plaintiffs make impermissibly generalized allegations
\

    . against defendants; (2) the federal enclave doctrine bars plaintiffs' claims under the RRAA and

     UDTPA; (3) plaintiffs fail to plead facts sufficient to plausibly allege their negligence claim; (4)

     plaintiffs as tenants may not make a claim for temporary recurring private nuisance; (5) plaintiffs

     may not allege breach of contract claims against defendants who are nonparties to the ROAs; (6)

     plaintiffs may not allege a claim for breach of the implied covenant of good faith and fair dealing
                             I


     simultaneously with a breach of contract claim; (7) plaintiffs failed to plausibly allege a RLPHRA

     claim; and (8) plaintiffs are not entitled to declaratory or injunctive relief. See [D.E. 34] 11-33; Fed.

     R. Civ. P. \2{b)(6). Plaintiffs disagree and argue that this action should proceed to discovery.

     See [D.E. 43].

                                                        9

                Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 9 of 23
                                                  A.                                                     /




       Defendants contend the court should dismiss the amended complaint for failure to comply

with Federal Rule of Civil Procedure 8(a). See [D.E. 34] 11-16. Rule 8(a) provides, in part, "A

pleading that states a claim for relief must contain . . . a short and plain statement of the claim

showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). Rule 8(a)'s requirements are

calculated to "give the defendant fair notice of what the [plaintiff's] claim is and the grounds upon

which it rests." Twombly, SSO U.S. atSSS (quotation omitted); see Swierkiewiczv. SoremaN. A.,

S34 U.S. S06, S12 (2002); Shq,herd ex rel. Shepherd v. City of Shreveport, 920 F.3d 278, 287 (5th

Cir. 2019); Venkatraman v. REI Sys., Inc., 417 F.3d 418,420 (4th Cir. 200S). "As a general matter

... collective allegations are not prohibited by [Rule 8(a)]. Rather, the allegations must simply

provide [d]efendants with fair notice of the claims against them." Walker v. Apex Wind Constr.

LLC, No. CIV-14-914-D, 201S WL 348778~ at *3 (W.D. Okla Jan. 26, 201S) (unpublished); see

Bryant v. Wells Fargo Rank Nat'l Ass'n, 861 F. Supp. 2d 646, 660 (E.D.N.C. 2012); Davis v.

Bowens,No.1:11CV691,2012 WL2999766, at *3 (M.D.N.C. July 23, 2012) (unpublished),rq,ort

and recommendation adopted, 2012 WL 4462184 (M.D.N.C. Sept. 2S, 2012) (unpublished).

       Defendants argue that plaintiffs fail to sufficiently distinguish among defendants in their

amended complaint, requiring the court to dismiss the amended complaint. See [D.E. 34] 11-16.

The amended complaint first lists each defendant and then states that

       -[d]efendants are joint tortfeasors, agents ofthe other,joint venturers, and/or engaged
        in the joint enterprise ofleasing military housing at Fort Bragg, as well as the conduct
        and acts alleged herein. During the pertinent times, each of the Defendants was
        directly and materially involved in the relevant facts, acts and omissions, rising to a
        level so as to have joint and several liability.              ·

Am. Compl. ,r 19. The amended complaint then proceeds to make collective allegations against

"Defendants" or "Coryias" without, in many instances, identifying the individual defendants. See

                                                  10

          Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 10 of 23
id. ff 224-99. Nonetheless, this method of pleading does not fail to provide defendants with fair

notice of the claims against them. See. ~ 'walker, 2015 WL 348778, at *3 (holding that a

complaint is not,defi.cient for making collective allegations that fail to distinguish among defendants

where the complaint sues each defendant "independently and as alter ego and/or agent of each ofthe
                                                          I

other Defendants" and where the complaint alleged noncomplex claims, including nuisance and

trespass (quotation omitted)). Thus, the amended complaint fairly notifies defendants of plaintiffs'

claims, all arising from defendants' conduct at Fort Bragg. See Am. Comp!. Accordingly, Rule 8(a)

does not warrant dismissing the amended complaint.

                                                  B.

       Defendants challenge plaintiffs' RRAA andlJDTPA claims. First, they argue the federal

enclave doctrine bars both claims. 'Second, defendants contend that if the federal enclave doctrine

does not bar the RRAA claim, Bragg Communities and Corvias Management are the only

appropriately named defendants. Third, defendants argue plaintiffs failed to adequately plead their

UDTPA claim, even if the federal-enclave doctrine does not bar it

                                                  1.

       Defendants argue that the federal enclave doctrine bars plaintjffs' RRAA and UDTPA

claims. See [D.E. 34] 16--22. The federal enclave doctrine provides that when ''the United States
                                       ,-
acquires with the consent of the state legislature land within the borders of that State . . . the
                                   I
jurisdiction of the Federal Government becomes exclusive." Allison v. Boeing Laser Tech. Servs.,
                                                                                                          i
689 F.3d 1234, 1236 (10th Cir. 2012) (quotations omitted); see Paul v. United States, 371 U.S. 245,

264 (1963). Under the doctrine, ''those state laws that existed at the time the enclave was ceded to

the federal government remain in force." Allison, 689 F.3d at· 123 7. Thus, "even though state law

will not remain static outside the enclave, any changes made to the state law applicable within the ·

                                                  11

          Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 11 of 23
enclave must be a matter of federal law." Id.; see James Stewart & Co. v. SadrakulD, 309 U.S. 94, -

99-100 (1940).

        Defendants contend that the portion ofFortBragg containing the residences became a federal

enclave in 1940. See [D.E. 34] 16--17. They arguethatbecausetheRRAA and UDTPA were not

in effect in 1940, the federal-enclave doctrine requires the court to dismiss these claims. See id. at

17-18, 20.

        The court need not address the federal enclave doctrine, however, because the parties' ROAs

contain a choice-of-law provision. See, ~ [D.E. 34-2] 26, 34, 4S, 6S. The applicable choice-of-

law roles govern the enforceability of a choice-of-law provision. See Francis v. Allstate Ins. Co.,

709F.3d362, 369 (4th Cir. 2013); Volvo Constr. Equip. N. Am:, Inc. v. CLMEquip. Co., 386F.3d

S81, 600---01 (4th Cir. 2004). When exercising diversity jurisdiction, federal courts must apply the

choice-of-law roles of the state in which the court s~ts. See Klaxon Co. v. Stentor Elec. Mfg. Co.,

313 U.S. 487, 496 (1941), superseded by statute on other grounds; Francis, 709 F.3d at 369;

DiFederico v. Marriott Int'l, Inc., 714 F.3d 796, 807 (4th Cir. 2013); Braswell Egg Co. v. Poul1ry

Mgmt. Sys., Inc., 481 F. Supp. 3d S28, S36 (E.D.N.C. 2020). Under North Carolina law, contractual

choice-of-law provisions are enforceable. See Curtis v. GE Cap. Com., No. S: 12CV133-RLV, 2013
    I




WL 4212932, at *3 (W.D.N.C. Aug. 1S, 2013) (unpublished); Perkins v. CCH Computax, Inc., 333

N.C. 140,141,423 S.E.2d 780, 781 (1992), superseded by statute on other grounds, N.C. Gen. Stat.

§ 22B-3; Park v. Merrill Lynch, 1S9 N.C. App. 129, 122-23, S82 S.E.2d 37S, 378 (2003).

        The ROAs' choice-of-law provision states:

        This Agreement will be governed by the laws of the State in which the Home is
        located (the "Applicable State Law'') to the maximum extent that the Applicable
        State Law applies to leased premises and the courts of such State have jurisdiction
        over the Home, as well as any applicable Federal laws, any applicable military roles,
        regulations and/or guidelines, and the [Owner's Resident Responsibility Guide], all

                                                 12

           Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 12 of 23
       of which are hereby incorporated by reference.

[D.E. 34-2] 26, 34, 45, 65 (emphasis omitted).

       Under North Carolina law, interpreting a written contract is a question of law for the court.

See Briggs v. Am. & Efird Mills, Inc., 251 N.C. 642, 644, 111 S.E.2d 841, 843 (1960); Brown v.

Between Dandelions, Inc., 273 N.C. App. 408, 410, 849 S.E.2d 67, 70 (2020); N~C. Farm Bureau

Mut. Ins. Co. v. Mizell, 138 N.C. App. 530, 532, 530 S.E.2d 93, 95 (2000). "[T]he court may not

ignore or delete any of [the contract's] provisions, nor insert words into it, but must construe the

c6ntract as written, in light of the undisputed evidence as to the custom, usage, and meaning of its

terms." Martin v. Mm, 26 N.C. App. 506, 508, 216 S.E.2d 456, 457-58 (1975); see T.M.C.S.,

Inc. v. Marco Contractors, Inc., 244 N.C. App. 330, 342, 780 S.E.2d 588, 597 (2015). "If the plain

language of a contract is clear, the intention ofthe parties is inferred from the words ofthe contract."

Hemric v. Groce, 169 N.C. App. 69, 76, 609 S.E.2d 276, 282 (2005) (quotations omitted); see Potter

v. Hilemn Lab'ys, Inc., 150 N.C. App. 326, 331, 564 S.E.2d 259,263 (2002); Bicket v. McLean

Secs., Inc., 124 N.C. App. 548, 552, 478 S.E.2d 518, 521 (1996).

       The ROAs' choice-of-law provision states that the parties' relationship is "governed by the

laws of [North Carolina] ... to the maximum extent that [North Carolina law] applies to leased

premises ...." [D.E. 34-2] 26. The plain text of this unqualified phrase means that the parties

intended that North Carolina laws generally applicable to leased premises would also apply to the

leased premises at issue here. The provision does not limit the application of North Carolina law          ~;




to those laws as they stood in 1940. Both the RRAA and UDTPA apply to leased premises
               '
elsewhere in North Carolina. See N.C. Gen. Stat. § 42-38; Battle v. O'Neal, 274 N.C. App. 356, 850

S.E.2d 359, 2020 WL 6742713, at •9 (2020) (unpublished table decision) ("Residential rental
                                                       -                            .



agreements fall within Chapter 75because the rental ofresidential housingis considered commerce

                                                  13

           Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 13 of 23
pursuanttoN.C. ~-Stat.§ 75-1.1."). Accordingly, undertheROAs' choice-of-lawprovision, the

federal enclave doctrine does not bar plaintiffs' RRAA and UDTPA claims.

                                                  2.
                                                                 r

       Defendants argue that plaintiffs only pleaded a valid RRAA claim against two defendants:

Bragg Communities and Corvias Management. See [D.E. 34] 18-19.4 The RRAA provides that

"landlord[s] shall ... [m]ake all repairs and do whatever is necessary to put and keep the premises

in a fit and habitable condition." N.C. Gen. Stat. § 42-42(a)(2). The RRAA defines "landlord" as

"any owner and any rental management company, rental agency, or any other person having the
                                                                     !
actual or apparent authority of an agent to perform the duties imposed by this Article." N.C. Gen.

Stat.§ 42-40(3).

       Defendants contend that only Bragg Communities and Corvias Management are landlords

under the RRAA. See [D.E. 34] 18-19. Specifically, defendants argue that because only Bragg
,


Communities and Corvias Management are named in the Residential Responsibility Guide ("RRG")

as providing maintenance services to residents, only these two parties may be held liable under the



       Plaintiffs cite no specific allegations implicating other defendants as landlords within the

definition in North Carolina General Statute § 42--40(3). Accordingly, the court dismisses the

RRAA claims against all defendants except Bragg Communities and Corvias Management.

                                                  3.

       Defendants contend that plaintiffs failed to plausibly allege a UDTPA claim. See id. at



       4
          Defendants also argue that plaintiffs fail to allege a separate breach of implied warranty of
habitability claim. See [D.E. 34] 19-20. Plaintiffs, however, contend that they have alleged no such
claim. See [D.E. 43] 20.                                    .

                                                  14

           Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 14 of 23
20-22. Specifically, defendants argue that plaintiffs' breach of contract allegations are insufficient

to support a UDTPA claim. See id.

       An action for unfair or deceptive trade practices is distinct from a breach of contract claim.

Branch Banking & Tr. Co. v. Thompson, 107 N.C. App. 53, 61-62, 418 S.E.2d 694, 700 (1992).

Even an intentional breach of contract, standing alone, will not suffice as a UDTPA claim. See id.

However, conduct constituting an unfair or deceptive trade practice under the UDTPA, even arising

from a contractual relationship, is actionable. See.~ Sampson-Bladen Oil Co. v. Walters, 86N.C.

App.173, 175-77, 356 S.E.2d805, 807--09(1987). UDTPAclaimsrequireaplaintifftoprove: "(1)
                                                                                                           \


an unfair or deceptive act or practice, (2) in or affecting commerce, and (3) which proximately

caused injury to plaintiffs." Walker v. Fleetwood Homes ofN.C., Inc., 362 N.C. 63, 71-72, 653

S.E.2d 393, 399 (2007) (quotation omitted). "A practice is unfair when it offends established public
                                      I


policy as well as when the practice is immoral, unethical, oppressive, unscrupulous, or substantially

injurious to consumers. A practice is deceptive if it has the capacity or tendency to deceive." Id. at

72, 653 S.E.2d at 399 (quotation, alteration, and internal citation omitted). "[I]t is not necessary for

the plaintiff to show fraud, bad faith, deliberate or knowing acts of deception, or actual deception,

but plaintiff must show that the acts complained of possessed the tendency or capacity to mislead,

or created the likelihqod of deception." Gress v. Rowboat Co., Inc., 190 N.C. App. 773, 776, 661

S.E.2d 278, 281 (2008) (alteration and quotation omitted); see Overstreetv. Brookland, Inc., 52 N .C.
                                                                                                               \
App. 444, 452-53, 279 S.E.2d 1, 7 (1981).

       The court rejects defendants' contention that plaintiffs failed to plausibly allege a UDTPA

claim. Construing plaintiffs' allegations as true, plaintiffs have plausibly alleged intentional and

fraudulent conduct sufficient to support a UDTPA claim. See Am. Compl. ,r 245. It is irrelevant that

the alleged unfair and deceptive conduct arises out of the parties' contractual relationship, because

                                                  15

           Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 15 of 23
  plaintiffs plausibly allege that defendants engaged in conduct that is sufficiently unethical,

  unscrupulous, and likely to deceive. Plaintiffs alleged, inter aliii, that defendants used deceptive

  marketing practices to entice customers, manipulated customer survey and service and repair records,

 . and misrepresented what repairs were needed to properly fix problems and whether they had made
                                                                                         '
  those repairs. See id. Plaintiffs also alleged that defendants misrepresented the condition and

- habitability of\their rental homes. See id. Taken as true, this misrepresentation is especially

  unscrupulous and deceptive given that for some leases, such as the Ganskes' lease, defendants never

  showed plaintiffs the home until after plaintiffs had signed the lease. See id. ,r 129. Accordingly,

  the court denies defendants' motion to dismiss plaintiffs' UDTPA claim.

                                                   C.

         Defendants argue that plaintiffs fail to plausibly allege a negligence claim under North

  Carolina law. See [D.E. 34] 22-2S. Defendants also contend that plaintiffs have improperly alleged

  claims for gross negligence, negligence per se, and reckless or wi1l:fu1 conduct. See id.

         The court rejects defendants' arguments. Under North Carolina law, negligence claims

  consist of four elements: "(1) duty, (2) breach, (3) causation, and (4) damages." Bryant v. Adams,

  116N.C. App. 448, 46S, 448 S.E.2d 832,841 (1994); see Holleyv. Burroughs Wellcome Co., 318

  N.C. 3S2, 35S, 348 S.E.2d 772, 774 (1986); Parker v. Town of Erwin, 243 N.C. App. 84, 110, 776

  S.E.2d 710, 729-30 (201S); Morgan v. Cavalier Acquisition Corp., 111 N.C. App. S20, S28, 432

  S.E.2d 91 S, 919 (1993). Additionally, North Carolina law only recognizes negligence per se claims

  for violations of public safety statutes. See Collins v. First Fin. Servs., Inc., No. 7:14-CV-288-FL,
                                                              '   )
  2016 WL S89688, at *19 (E.D.N.C. Feb. 10, 2016) (unpublished); Stein v. Asheville City Bd. of

  Educ., 360 N.C. 321,326,626 S.E.2d 263,266 (2006). "A public safety statute is one imposing

  upon the defendant a specific duty for the protection of others:" Stein, 360 N.C. at 326, 626 S.E.2d

                                                   16

            Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 16 of 23
at 266 (quotation and alterations omitted). As for gross negligence, "[a]n act or conduct rises to the

level of gross negligence when the act is done purposely and with knowledge that such act is a

breach of duty to others, i.e., a conscious disregard of the safety of others." Ray v. N.C. Dep't of

Transp., 366 N.C. 1, 13, 727 S.E.2d 675, 684 (2012) (quotation and emphasis omitted). "[T]he test
                                                                \

for gross negligence turns on the totality of the/ circumstances [and] two factors are especially

relevant-purposeful conduct and disregard for the safety of others." Id.

       Plaintiffs plausibly allege numerous duties that defendants owed to plaintiffs. See Am.

Compl. ft 274-75. And because the negligence cl~ fully incorporates the previous paragraphs
                 .      .

in the amended coin.plaint, plaintiffs' negligence claim incorporates a detailed set of factual

allegations supporting their contention that defendants breached numerous duties they owed to

plaintiffs. See id. ft 24-211, 273. Additionally, plaintiffs have plausibly alleged that defendants'

conduct was intentional and disregarded plaintiffs' safety, thereby constituting gross negligence or

reckless or wi11fu1 conduct that proximately caused plaintiffs' injuries. See id. ft 24-211, 276, 278.

Accordingly, the court denies defendants' motion to dismiss plaintiffs' negligence, gross negligence,

and reckless and wi11fulconduct claims.

       As for their negligence per se claims, pl~tiffs argue that they alleged the claims in passing,

but plaintiffs concede that they failed to allege the claims with sufficient particularity. Thus,

plaintiffs ask the court.to dismiss the negligence per se claims without prejudice. See [D.E. 43] 26

n.54. The court agrees, grants defendants' motion to dismiss plaintiffs' negligence per se claims,

and dismisses without prejudice plaintiffs' negligence per se claims.

                                                 D.
       Defendants argue that"[n]uisance is not a claim a tenant can assert against his or her landlord

for the leased premises." [D.E. 34] 26. Defendants also contend that a private nuisance claim exists

                                                 17

          Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 17 of 23
    only ''when one makes an improper use of his ownpropeey and in that way injures the land or some

    incorporeal right of one's neighbot." Id. (quotation omitted).

             ''In order to establish a claim for nuisance, a plaintiffmust show the existence of a substantial

    and unreasonable interference with the use and enjoyment ofits property." Shadow Gm., LLC v.

    Heather Hills Home Owners Ass'n, 1S6 N.C. App. 197, 200, S79 S.E.2d 28S; 287 (2003);
/
    see Whiteside Ests.. Inc. v. Highlands Cove, L.L.C., 146 N.C. App. 449, 45S, S53 S.E.2d 431,436

    (2001). A plaintiff need not, however, ''hold fee simple title ... to recover in nuisance in every

    instance." lnre NC Swine Farm Nuisance Litig., No. S:1S-CV-13-BR, 2017 WL S178038, at *4

    (E.D.N.C. Nov. 8, 2017) (unpublished); see Kent v. Humphries, 303 N.C. 67S, 677-79, 281 S.E.2d
                             I


    43, 4S-46 (1981 ). In North Carolina, a tenant's possessory interest is "a sufficient property interest

    tomaintainaclaiminnuisance." Kent 303 N.C. at 679,281 S.E.2dat46; cf. Maint. Equip. Co. v.

    Godley Builders, 107N.C. App. 343,349,420 S.E.2d 199,202 (1992). Moreover, nuisance claims

    are not limited to nuisances created by one's neighbors. See Shadow Gr;p.• 1S6 N.C. App. at 200,

    S79, S.E.2d at 287; Whiteside Ests., 146 N.C. App. at 45S, S53 S.E.2d at 436 ("A person who

    intentionally creates or maintains a private nuisance is liable for the res~ting injury to others ...."

    (quotation omitted and emphasis added)); cf. Evans v. Lochmere Recreation Club, Inc., 176 N.C.

    App. 724, 727~28, 627 S.E.2d 340, 342 (2006).

             Plaintiffs have plausibly alleged they have a possessory interest in their leased homes. See,

    ~ Am. Compl. ff S-12.        Moreover, plaintiffs have plausibly alleged a private nuisance claim. See

    id. ff 286--90. Accordingly, the court denies defendants' motion to dismiss plaintiffs' nuisance

    claim.

                                                        E.
             Defendants argue that plaintiffs may not allege a breach of contract claim against any

                                                        18
                Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 18 of 23
 defendant other than Bragg Communities. See [D.E. 34] 26-28. Defendants also argue that

 plaintiffs may not allege breach of contract ofthe Ground Lease as third-party beneficiaries. See id.

         "[A] contract cannot bind anonparty." E.E.O.C. v. Waffle House, Inc., 534 U.S. 279,294

 (2002); see NRG Power :Mk.tg.. LLC v. Me. Pub. Utils. Comm'!b 558 U.S. 165, 175 n.4 (2010);

 Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 632 (2009).        Thus, in general, parties to a contract
 cannot maintain an action against nonparties based on the contract. See Canady v. Mann, 107 N.C ..
                                                                                  I


 App. 252, 259, 419 S.E.2d 597, 601 (1992); see also Vitale & Assocs., LLC v. Lowden, 690 F.
                                                       1            ,,

 App'x555, 556-57 (9th Cir. 2017) (unpublished); RichmondHealthFacilitiesv. Nichols, 811 F.3d

 192, 200--01 (6th Cir. 2016); Ferrantev. Westin St. John Hotel Co., No. 4:18-CV-108-D, 2020 WL
                                                                                                     I

 486198, at *6 (E.D.N.C. Jan. 29, 2020) (unpublished), appeal docketed, No. 20-1322 (4th Cir. Mar.

 17, 2020). ''Under North Carolina law, an authorized agent who enters into a contract on behalf of

· a disclosed principal generally is not personally liable to third parties for breach of contract since the
                                                   r
 contract is with the principal." Opsitnickv. Crumpler, No. 5:13-CV-835-D, 2014 WL 1682013, at

 •2 (E.D.N.C. Apr. 28, 2014) (unpublished) (alteratio~ and quotation omitted); see Forbes Homes,

 Inc. v. Trimpi, 318 N.C. 473, 479--80, 349 S.E.2d 852, 856 (1986); Baker v. Rushing. 104 N.C. App.

 240,248,409 S.E.2d 108, 112 (1991).

         Although plaintiffs allege they were intended third-party beneficiaries of the Ground Lease,

 see Am. Compl. ,r 48 & n.52, plaintiffs do not seek relief as third-party beneficiaries for breach of
                   '                                       '



 the Ground Lease. See id. ,r,r 256-64. As for plaintiffs' breach of contract claim, the parties to the

 ROA contracts are plaintiffs, Bragg Communities as the "Owner," and Corvias Management as

 Bragg Communities' agent responsible for managing ''the Home and all matters relating to the

 [ROA]." [D.E. 34-2] 3. EventhoughtheROAlistsCorviasManagementasanagent, this reference

 does not make Corvias Management a party to the ROA or liable for Bragg Communities' alleged

                                                       19

            Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 19 of 23
breach. See Crumpler, 2014 WL J682013, at *2; Trim.pi 318 N.C. at 479-80, 349 S.E.2d at 8S6;

Rushing. 104 N.C. App. at 248, 409 'S.E.2d at 112. Accordingly, plaintiffs may only allege their

breach of contract claims against Bragg Communities. See, e.g., Waffle House, S34 U.S. at 294.

       In opposition, plaintiffs argue that all other defendants are liable for breach of contract

because they have been materially involved in the Fort Bragg privatized military housing, creating

joint and several liability for breach of contract. See [D.E. 43] 17-20. Plaintiffs do not plausibly

allege, however, that the other defendants were parties to the ROAs. Additionally, plaintiffs cite no

authority for the proposition that the other defendants can be jointly and severably liable based on

their involvement in Fort Bragg housing. Cf. id. Accordingly, the court dismisses plaintiffs' breach

of contract claim against all defendants except Bragg Communities. See,~ Canady. 107 N.C.

App. at 259,419 S.R2d at 601.

       Defendants also contend that plaintiffs cannot allege a separate claim for breach of the
                                     I




implied warranty of good faith and fair dealing. See [D.E. 34] 29-30. Plaintiffs concede that their

implied warranty of good faith and fair dealing claim is merely a part of their breach of contract

claim. See [D.E. 43] 2S. Accordingly, the court dismisses plaintiffs' claim for breach ofthe implied

warranty of good faith and fair dealing against ~ defendants except Bragg Communities. See

SunTrustBankv. Bzyant/SutphinProps., LLC, 222 N.C. App. 821, 833, 732 S.E.2d S94, 603 (2012).

                                                 F.
       Defendants argue that plaintiffs failed to .plausibly allege a claim under the RLPHRA.

See [D.E. 34] 30-31. In 1992, due to the dangers of lead-based paint, Congress enacted the

RLPHRA. See Roberts v. Hamer, 65S F.3d S78, S81 (6th Cir. 2011); Vidiksis v. E.P.A., 612 F.3d

11S0, 11S2 (11th Cir. 2010). The RLPHRA requires lessors to disclose to lessees the presence of

"any known lead-based paint, or any known lead-based paint haz.ards," and authorized· the

                                                 20

          Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 20 of 23
Environmental Protection Agency ("EPA") to promulgate regulations regarding the "disclosure of

lead-based paint hazards in target housing which is offered for sale or lease." 42 U.S.C. §

4852d(a)(l)(B); seeRoberts,655F.3dat582; Vidiksis, 612F.3dat 1152-53.5 Accordingly, the EPA

promulgated the Real Estate Notification and Disclosure Rule ("Disclosure Rule~'). See 40 C.F.R.

§ 745.107. Section 745.107 requires lessors to "disclose to the ... lessee the presence of any known

lead-based paint and/or lead-based paint hazards in the target housing being ... leased," and "any

additional information available concerning the known lead-based paint and/or lead-based paint

hazards." Id. § 745.107(a)(2). Lessors also must ''provide the ... lessee with any records orreports

available to the ... lessor pertaining to lead-based paint and/or lead-baseci paint hazards" in the

leased housing. Id. § 745.107(a)(4). The EPA's regulations also require a lease to contain a
                                                                                         ,,
"statement by the lessor disclosing the presence of known lead-based paint and/or lead-based paint

hazards in the target housing being leased." 40 C.F.R. § 745.113(b)(2). The RLPHRA and the EPA

regulations' enforcement provision provides that "[a]ny person who knowingly violates the

provisions of this subpart shall be jointly and severally liable to the .. _. lessee in an amount equal

to 3 times the amount of damages incurred by such individual." 40 C.F.R. § 745.l 18(c); see 42

U.S.C.- § 4852d(b)(3); Roberts, 655 F.3d at 582.

       Defendants argue that because the ROA contained disclosures regarding lead-based paint and

lead-b~ed paint hazards and because through these disclosures defendants made available to

plaintiffs reports regarding lead-based_ paint and lead-base4 paint hamds, defendants satisfied the·

requirements of the RLPHRA. See [D.E. 34] 30-31. However, the RLPHRA and the Disclosure

Rule require lessors affirmatively to disclose the presence of any known lead-based paint and lead-



       5
           Target housing refers to "any housing constructed prior to 1978." 40 C.F.R. § 745.103.

                                                  21

            Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 21 of 23
based paint1hazards in homes built before 1978, not merely to make reports and records regarding

those homes available to lessees. See 42 U.S.C. § 4852d(a)(l)(B); 40 C.F.R. §§ 745.107, 745.113;

Vidiksis, 612 F.3d at 1157. Plaintiffs allege that defendants failed to disclose the presence oflead-

based paint'and lead-based paint hazards that the defendants knew about befor~ plaintiffs signed the

ROAs. See Am. Compl. ,r,f 280--85. In fact, defendants affirmatively represented to plaintiffs that

the "[l]essor has no knowledge oflead-based paint hazards in the housing." E.g., [D.E. 34-2] 61

(emphasis in original). Accordingly, accepting plaintiffs' allegations as true, plaintiffs have

plausibly alleged violations of 42 U.S.C. § 4852d and the applicable regulations. Thus, the court

denies defendants' motion to dismiss this claim.

                                                  G.

        Defendants contend that plaintiffs' claim for declaratory and injunctive relief fails for the

same reasons that plaintiffs' other claims fail. See [D.E. 34] 32-33. Defendants also contend that

plaintiffs' claim for declaratory and injunctive relief fails because, ·under North Carolina law,

plaintiffs' claims are remedies and not causes of action. See id.

        The court construes plaintiffs' claim for declaratory and injunctive reliefas seeking remedies

for plaintiffs' other claims. Thus,·the court grants in part and _denies in part defendants' motion to

'dismiss consistent with the treatment of each claim in this order.

                                                 IV.

        Defendants move to strike plaintiffs' class allegations. See [D.E. 36]. A motion to strike a

complaint's class allegations under Rule 12(t) should be granted when it is clear from the face ofthe

complaint that the plaintiff cannot meet Federal Rule of Civil Procedure 23's requirements for

certification because the plaintiff has failed to properly allege facts sufficient to make out a class.

See Bigelow, 2020 WL 5078770, at *4; Williams, 2019 WL 5309628, at *5. Generally, however,

                                                  22

           Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 22 of 23
courts do not strike class allegations at the pleadings stage but instead allow for pre-certification

discovery before making a certification decision under Federal Rule of Civil Procedure 23(c)(1 ).

See Mills, 51J F.3d at 1309; Goodmim, 584 F.2d at 1332.

       Defendants move to· strike plaintiffs' class all~gations on basis of the allegations contained

in the amended complaint alone. See [D.E. 36]. The court has reviewed the amended complaint,

the arguments, and the governing law, and the court denies defendants' motion to strike plaintiffs~

class allegations.

                                                 v.
       In sum, the court GRANTS in part and DENIES in part defendants' motions to dismiss [D.E.

33, 38], DENIES defendants' motion to strike [D.E. 36], GRANTS plaintiffs' motion for judicial

notice [D.E. 53], and GRANTS plaintiffs' motion to supplement the record [D.E. 58].

        SO ORDERED. This 1£_ day of September, 2021 .



                                                           .JsC.DEVERill
                                                           United States District Judge




                                                 23

           Case 5:20-cv-00336-D Document 63 Filed 09/13/21 Page 23 of 23
